Title: From Benjamin Franklin to Robert R. Livingston, 12 April 1782
From: Franklin, Benjamin
To: Livingston, Robert R.


Sir,
Passy Apl. 12. 1782.
Being at Court on Tuesday, I learnt from the Dutch Minister, that the new English Ministry have offer’d thro’ the Ministers of Russia, a Cessation of Arms to Holland, and a renewal of the Treaty of 1674. M. de Berkenrood seem’d to be of Opinion, that the Offer was intended to gain Time, to obstruct the Concert of Operations with France for the ensuing Campaign, and to prevent the Conclusion of a Treaty with America: It is apprehended that it may have some Effect in strengthening the Hand of the English Party in that Country, and retard Affairs a little, but it is hoped that the Proposal will not be finally agreed to. It would indeed render the Dutch ridiculous. A. having a Cane in his Hand meets his Neighbour B, who happens to have none, takes the Advantage, & gives him a sound Drubbing: B. having found a Stick, and coming to return the Blows he received; A says, My old Friend, why should we quarrel? We are Neighbours, let us be good ones, and live peaceably by each other as we used to do. If B. is so easily satisfied, and lays aside his Stick, the rest of the Neighbours as well as A. will laugh at him.— This is the light in which I stated it. Enclosed I send you a Copy of the Proposition.
I see by the News-papers, that the Spaniards having taken a little Port called St Joseph, pretend to have made a Conquest of the Ilinois Country. In what light does this Proceeding appear to Congress? While they decline our offer’d Friendship, are they to be suffer’d to encroach on our Bounds, & shut us up within the Apalachian Mountains? I begin to fear they have some such Project.
Having seen in the English Prints an Article from Lisbon, that two American Ships under French Colours being arrived in that Port, were seized by the Government, I asked the Portuguese Ambassador if it was true. He said he had no Advice of it, as he certainly should have had if such a Thing had happen’d; he therefore did not give the least Credit to it; and said we might make ourselves perfectly easy, no such Treatment would in his Opinion be offer’d us in their Ports: and he further observed on the Falsehood of English News Papers, their having lately asserted that the Congress had issued Letters of Marque for Cruizing against the Portuguese.
With great Esteem, I have the honour to be, Sir, Your most obedt & most humble Servant.
B Franklin
[Postscript in Franklin’s hand:] My No 6. was dated the 8th Inst.—Honble. Robt. R. Livingston Esqre.No. 7.
